           Case 1:19-cr-00808-VEC Document 156 Filed 12/29/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 12/29/2020
 -------------------------------------------------------------- X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :        19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :            ORDER
 ISSIAGA SYLLA                                                  :
 and                                                            :
 ALSENY KEITA,                                                  :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

       WHEREAS trials in this case are scheduled for March 15, 2021 and April 19, 2021;

       WHEREAS on December 11, 2020, the Government submitted its proposed trial

groupings (Dkt. 144);

       WHEREAS on December 18, 2020, the Court directed counsel for Mr. Conde, Mr. Keita,

and Mr. Bakayoko must submit a letter indicating whether they have any objections to trial

beginning on March 15, 2021 (Dkt. 151);

       IT IS HEREBY ORDERED THAT:

       1. Trial for Mr. Conde, Mr. Keita, and Mr. Bakayoko will begin on March 15, 2021 at

           10:00 a.m. A final pretrial conference will be held on March 11, 2021 at 2:00 p.m.

       2. As previously directed, motions in limine regarding Mr. Keita are due by January 15,

           2021, with responses due by January 29, 2021. See Dkt. 105. Mr. Keita’s proposed

           voir dire questions and requests to charge are due by February 15, 2021. Id.

SO ORDERED.
                                                        ________________________
Date: December 29, 2020                                    VALERIE CAPRONI
      New York, New York                                 United States District Judge
